 
 
PROMISSORY NOTE
 
 
 
 
$25,000
Lancaster, PA
December 21, 2016

 
 
FOR VALUE RECEIVED, the undersigned, TETRIDYN SOLUTIONS, INC., a Nevada
corporation (“Maker”), whose mailing address and principal office is 800 South
Queen Street, Lancaster, PA 17603, USA, hereby promises to pay to JPF VENTURE
GROUP, INC., a Delaware corporation (“Payee”), whose mailing address is 800
South Queen Street, Lancaster, PA 17603, up to the principal sum of TWENTY FIVE
THOUSAND DOLLARS AND NO CENTS ($25,000), as represented by advances from time to
time, in lawful money of the United States of America for payment of private
debts, together with interest (calculated on the basis of the actual number of
days elapsed but computed as if each year consisted of 360 days) on the unpaid
principal balance from time to time outstanding at a rate, except as otherwise
provided in this Note, of six percent (6%) per annum.
 
1.           
Payments. All unpaid principal and all accrued and unpaid interest shall be due
and payable within 90 days after demand.
 
2.           
Time and Place of Payment. If any payment falls due on a day that is considered
a legal holiday in the state of Delaware, Maker shall be entitled to delay such
payment until the next succeeding regular business day, but interest shall
continue to accrue until the payment is in fact made. Each payment or prepayment
hereon must be paid at the office of Payee set forth above or at such other
place as the Payee or other holder hereof may, from time to time, designate in
writing.
 
3.           
Prepayment. Maker reserves the right and privilege of prepaying this Note in
whole or in part, at any time or from time to time, upon 30 days’ written
notice, without premium, charge, or penalty. Prepayments on this Note shall be
applied first to accrued and unpaid interest to the date of such prepayment,
next to expenses for which Payee is due to be reimbursed under the terms of this
Note, and then to the unpaid principal balance hereof.
 
4.           
Conversion. Subject to and in compliance with the provisions contained herein,
Payee is entitled, at its option, at any time prior to maturity, or in the case
this Note or some portion hereof shall have been called for prepayment before
such date, then for this Note or such portion hereof, until and including, but
not after, the close of business within 30 days after the date of notice of
prepayment, to convert this Note (or any portion of the principal amount hereof
or accrued and unpaid interest hereon) into fully paid and nonassessable shares
(calculated as to each conversion to the nearest share) of common stock, par
value $0.001 per share, of Maker (the “Shares”) at the rate of one share for
each $0.03 of principal amount of this Note, by surrender of this Note, duly
endorsed (if so required by Maker) or assigned to Maker or in blank, to Maker at
its offices, accompanied by written notice to Maker, in the form attached
hereto, that Payee elects to convert this Note or, if less than the entire
principal amount hereof is to be converted, the portion thereof to be converted.
On conversion, Payee shall be entitled to payment of accrued interest on this
Note through the date of conversion. No fractions of Shares will be issued on
conversion, but instead of any fractional interest, Maker will pay cash. Payee
is entitled, at its option, to require that the exercise price be appropriately
adjusted in the event of any stock splits, reverse-split, merger, consolidation,
conversion, or any similar change in Maker’s common stock. Payee is also
entitled, at its option, to require that the conversion price and number of
shares issuable on conversion of this Note be appropriately adjusted in the
event of any stock splits, reverse-split, merger, consolidation, conversion, or
similar change in Maker’s common stock. For the avoidance of doubt, it is
explicitly agreed that if the Payee does not exercise these options, the
exercise price, conversion price, and number of shares shall remain unchanged
after any stock splits, reverse-split, merger, consolidation, conversion, or any
similar change in Maker’s common stock.
 
 
5.           
Default.
 
(a)           
Without notice or demand (which are hereby waived), the entire unpaid principal
balance of, and all accrued interest on, this Note shall immediately become due
and payable at Payee’s option upon the occurrence of one or more of the
following events of default (“Events of Default”):
 
(i)           
the failure or refusal of Maker to pay principal or interest on this Note within
10 days of when the same becomes due in accordance with the terms hereof;
 
(ii)           
the failure or refusal of Maker punctually and properly to perform, observe, and
comply with any covenant or agreement contained herein, and such failure or
refusal continues for a period of 30 days after Maker has (or, with the exercise
of reasonable investigation, should have) notice hereof;
 
(iii)           
Maker shall: (1) voluntarily seek, consent to, or acquiesce in the benefit or
benefits of any Debtor Relief Law (defined hereinafter); or (2) become a party
to (or be made the subject of) any proceeding provided for by any Debtor Relief
Law, other than as a creditor or claimant, that could suspend or otherwise
adversely affect the Rights (defined hereinafter) of Payee granted herein
(unless, in the event such proceeding is involuntary, the petition instituting
same is dismissed within 60 days of the filing of same). “Debtor Relief Law”
means the Bankruptcy Code of the United States of America and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
Laws from time to time in effect affecting the Rights of creditors generally.
“Rights” means rights, remedies, powers, and privileges. “Laws” means all
applicable statutes, laws, ordinances, regulations, orders, writs, injunctions,
or decrees of any state, commonwealth, nation, territory, possession, county,
parish, municipality, or Tribunal. “Tribunal” means any court or governmental
department, commission, board, bureau, agency, or instrumentality of the United
States or of any state, commonwealth, nation, territory, possession, county,
parish, or municipality, whether now or hereafter constituted and/or existing;
 
(iv)           
the failure to have discharged within a period of 30 days after the commencement
thereof any attachment, sequestration, or similar proceeding against any of the
assets of Maker, or the loss, theft, or destruction of, or occurrence of
substantial damage to, a material part of the assets of Maker, except to the
extent adequately covered by insurance; and
 
(v)           
Maker fails to pay any money judgment against it at least 10 days prior to the
date on which any of Maker’s assets may be lawfully sold to satisfy such
judgment.
 
(b)           
If any one or more of the Events of Default specified above shall have happened,
Payee may, at its option: (i) declare the entire unpaid balance of principal and
accrued interest on this Note to be immediately due and payable without notice
or demand; (ii) offset against this Note any sum or sums owed by Payee to Maker;
(iii) reduce any claim to judgment; (iv) foreclose all liens and security
interests securing payment thereof or any part thereof; and (v) proceed to
protect and enforce its rights by suit in equity, action of law, or other
appropriate proceedings, whether for the specific performance of any covenant or
agreement contained in this Note, in aid of the exercise granted by this Note of
any right, or to enforce any other legal or equitable right or remedy of Payee.
 
6.           
Cumulative Rights. No delay on Payee’s part in the exercise of any power or
right, or single partial exercise of any such power or right, under this Note or
under any other instrument executed pursuant hereto shall operate as a waiver
thereof. Enforcement by Payee of any security for the payment hereof shall not
constitute any election by it of remedies, so as to preclude the exercise of any
other remedy available to it.
 
7.           
Collection Costs. If this Note is placed in the hands of an attorney for
collection, or if it is collected through any legal proceeding at law or in
equity or in bankruptcy, receivership, or other court proceedings, Maker agrees
to pay all costs of collection, including Payee’s court costs and reasonable
attorney’s fees.
 
8.           
Waiver. Maker, and each surety, endorser, guarantor, and other party liable for
the payment of any sums of money payable on this Note, jointly and severally
waive presentment and demand for payment, protest, and notice of protest and
nonpayment, or other notice of default, except as specified herein, and agree
that their liability on this Note shall not be affected by any renewal or
extension in the time of payment hereof, indulgences, partial payment, release,
or change in any security for the payment of this Note, before or after
maturity, regardless of the number of such renewals, extensions, indulgences,
releases, or changes.
 
9.           
Notices. Any notice, demand, request, or other communication permitted or
required under this Note shall be in writing and shall be deemed to have been
given as of the date so delivered, if personally served; as of the date so sent,
if sent by electronic mail and receipt is acknowledged by the recipient; one day
after the date so sent, if delivered by overnight courier service; or three days
after the date so mailed, if mailed by certified mail, return receipt requested,
addressed to Maker at its address on the first page.
 
10.           
Successor and Assigns. All of the covenants, stipulations, promises, and
agreements in this Note contained by or on behalf of Maker shall bind its
successors and assigns, whether so expressed or not; provided, however, that
neither Maker nor Payee may, without the prior written consent of the other,
assign any rights, powers, duties, or obligations under this Note.
 
11.           
Headings. The headings of the sections of this Note are inserted for convenience
only and shall not be deemed to constitute a part hereof.
 
12.           
Applicable Law. This Note is being executed and delivered, and is intended to be
performed, in the state of Delaware, and the substantive laws of such state
shall govern the validity, construction, enforcement, and interpretation of this
Note, except insofar as federal laws shall have application.
 
13.           
Security. This Note is unsecured.
 
EXECUTED effective the year and date first above written.
 
TETRIDYN SOLUTIONS, INC.
 
 
By: /s/ Peter
Wolfson                                                                            
Peter Wolfson, Director
 
 

 
 
 
 
TetriDyn Solutions, Inc.
800 South Queen Street
Lancaster, PA 17603, USA
 
Re:           
Conversion of Note
 
Gentlemen:
 
The undersigned owner of this Note hereby irrevocably exercises the option to
convert this Note or the portion hereof designated, into shares of common stock,
par value $0.001 per share, of TetriDyn Solutions, Inc., in accordance with the
terms of this Note, and directs that the shares issuable and deliverable upon
the conversion, together with any check in payment for fractional shares, be
issued in the name of and delivered to the undersigned unless a different name
has been indicated below. If shares are to be issued in the name of a person
other than the undersigned, the undersigned will pay any transfer taxes payable
with respect thereto.
 
 
 
 
(Signature)
Dated:                                                                       
FILL IN FOR REGISTRATION
OF SHARES:
 
 
JPF VENTURE GROUP,
INC                                                                           
           
47-1973424_____________________________
(Printed
Name)                                                                            
(Social Security or Other Identifying Number)
 
 
800 South Queen
Street                                                                
Lancaster, PA
17603                                                                
(Street
Address)                                                                            
(City/State/Zip Code)
 
 
 
Portion to be converted (if less than all)
 
 
